Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 4/8/2021, has been entered. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 6 or 8.  Specifically, the closest prior art reference, Kimoto et al. (“Device Processing of Silicon Carbide”, Fundamentals of Silicon Carbide Technology: Growth, Characterization, Devices, and Applications, First Edition; John Wiley and Sons Singapore Pte Ltd. Published 2014, pages 189-200), fails to teach or suggest wherein in an impurity concentration distribution in the depth direction of the impurity implantation region, an impurity concentration of a peak that is deepest as seen from the implantation surface of the silicon carbide semiconductor layer to which the impurities are implanted is higher than an impurity concentration of a second deepest peak, as recited in claim 1; wherein the number of the plurality of peaks is N, and an impurity concentration of a 
Dependent claims 3-5 and 7 are allowable because they are dependent on allowable independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.